 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE FRANK OGLESBY,                              No. 2:18-cv-0113 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    DEPARTMENT OF CORRECTIONS, et
      al.,
15
                         Defendants.
16

17

18   I. Introduction

19          Plaintiff is a state prisoner, proceeding without counsel. Plaintiff seeks relief pursuant to

20   42 U.S.C. § 1983, and is proceeding in forma pauperis. This proceeding was referred to this court

21   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302. Plaintiff’s amended complaint is now

22   before the court.

23   II. Screening Standards

24          The court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

26   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

27   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

28   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 6   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 7   Cir. 1989); Franklin, 745 F.2d at 1227.

 8          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon

 9   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in

10   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467

11   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt

12   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under

13   this standard, the court must accept as true the allegations of the complaint in question, Hosp.

14   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light

15   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor, Jenkins v.

16   McKeithen, 395 U.S. 411, 421 (1969).

17   III. Eighth Amendment Conditions of Confinement

18          The Eighth Amendment’s prohibition against cruel and unusual punishment protects

19   prisoners not only from inhumane methods of punishment but also from inhumane conditions of

20   confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (citing Farmer v.
21   Brennan, 511 U.S. 825, 847 (1994) and Rhodes v. Chapman, 452 U.S. 337, 347 (1981))

22   (quotation marks omitted). While conditions of confinement may be, and often are, restrictive

23   and harsh, they must not involve the wanton and unnecessary infliction of pain. Morgan, 465

24   F.3d at 1045 (citing Rhodes, 452 U.S. at 347) (quotation marks omitted). Thus, conditions which

25   are devoid of legitimate penological purpose or contrary to evolving standards of decency that

26   mark the progress of a maturing society violate the Eighth Amendment. Morgan, 465 F.3d at
27   1045 (quotation marks and citations omitted); Rhodes, 452 U.S. at 346. Prison officials have a

28   duty to ensure that prisoners are provided adequate shelter, food, clothing, sanitation, medical
                                                         2
 1   care, and personal safety, Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000)1 (quotation marks

 2   and citations omitted), but not every injury that a prisoner sustains while in prison represents a

 3   constitutional violation, Morgan, 465 F.3d at 1045 (quotation marks omitted).

 4            To maintain an Eighth Amendment claim, a prisoner must show that prison officials were

 5   deliberately indifferent to a substantial risk of harm to his health or safety. E.g., Farmer, 511 U.S.

 6   at 847; Morgan, 465 F.3d at 1045; Johnson, 217 F.3d at 731; Frost v. Agnos, 152 F.3d 1124, 1128

 7   (9th Cir. 1998). The deliberate indifference standard involves an objective and a subjective

 8   prong. First, the alleged deprivation must be, in objective terms, “sufficiently serious . . . .”

 9   Farmer, 511 U.S. at 834. “[R]outine discomfort inherent in the prison setting” does not rise to the

10   level of a constitutional violation. Johnson, 217 F.3d at 731. Rather, extreme deprivations are

11   required to make out a conditions of confinement claim, and only those deprivations denying the

12   minimal civilized measure of life’s necessities are sufficiently grave to form the basis of an

13   Eighth Amendment violation. Farmer, 511 U.S. at 834; Hudson v. McMillian, 503 U.S. 1, 9

14   (1992). The circumstances, nature, and duration of the deprivations are critical in determining

15   whether the conditions complained of are grave enough to form the basis of a viable Eighth

16   Amendment claim. Johnson, 217 F.3d at 731. Second, the prison official must “know[ ] of and

17   disregard[ ] an excessive risk to inmate health or safety. . . .” Farmer, 511 U.S. at 837. Thus, a

18   prison official may be held liable under the Eighth Amendment for denying humane conditions of

19   confinement only if he knows that inmates face a substantial risk of harm and disregards that risk

20   by failing to take reasonable measures to abate it. Id. at 837-45. Mere negligence on the part of
21   the prison official is not sufficient to establish liability, but rather, the official’s conduct must

22   have been wanton. Farmer, 511 U.S. at 835; Frost, 152 F.3d at 1128. “‘[T]he circumstances,

23   nature, and duration of a deprivation of [ ] necessities must be considered in determining whether

24   a constitutional violation has occurred.’” Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005)

25   (quoting Johnson, 217 F.3d at 731).

26   ////
27

28   1
         Abrogated on other grounds by Jones v. Bock, 549 U.S. 199 (2007).
                                                       3
 1          The Eighth Amendment’s reach extends to a prisoner’s basic “sanitation.” Hoptowit v.

 2   Ray, 682 F.2d 1237, 1246 (9th Cir. 1982), abrogated on other grounds by Sandin v. Connor, 515

 3   U.S. 472 (1995). The right to “sanitation” includes the right to shower. See, e.g., Toussaint v.

 4   McCarthy, 801 F.2d 1080, 1110-11 (9th Cir. 1986), overruled in part on other grounds, Sandin,

 5   515 U.S. at 472.

 6          A. Allegations re Policy

 7          Plaintiff alleges that defendants Secretary of the California Department of Corrections,

 8   and Arnold, Warden of Mule Creek State Prison (“MCSP”), in their official capacities, are

 9   responsible for “promulgating, supervising promulgation of implementing, supervising the

10   implementation of monitoring compliance with all court orders in enforcing the policies and

11   procedures affecting medical care, and to assure all ADA compliance and equipment is safe and

12   to maintain such products or equipment should be of good quality and check or monitor daily in

13   or to maintain viability of its usefulness.” (ECF No. 12 at 6.) Plaintiff contends such defendants

14   failed to monitor and to assure that showers at Solano State Prison were within compliance and

15   that they were safe or had safe ADA equipment to use in order to prevent injuries to plaintiff.

16   (ECF No. 12 at 5, 6.)

17          In order to state a cause of action under 42 U.S.C. § 1983, a plaintiff must show (i) that he

18   suffered a violation of rights protected by the Constitution or created by federal statute, and (ii)

19   that the violation was proximately caused by a person acting under color of state law. See

20   Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). The causation requirement of § 1983 is
21   satisfied only if a plaintiff demonstrates that a defendant did an affirmative act, participated in

22   another’s affirmative act, or omitted to perform an act which he was legally required to do that

23   caused the alleged deprivation. Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981) (citing

24   Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978)); see Taylor v. List, 880 F.2d 1040, 1045

25   (9th Cir. 1989) (holding that “[a] supervisor is only liable for constitutional violations of his

26   subordinates if the supervisor participated in or directed the violations, or knew of the violations
27   and failed to act to prevent them. There is no respondeat superior liability under [§]1983”).

28   ////
                                                         4
 1          Here, plaintiff fails to provide sufficient facts to demonstrate that his fall in the shower

 2   was caused by a policy or the lack of a policy. In an official capacity suit, plaintiff must

 3   demonstrate that a policy or custom was the moving force behind the violation. See Hafer v.

 4   Melo, 502 U.S. 21, 25 (1991). In plaintiff’s fifth claim, he alleges that the shower chair was

 5   defective or broke, suggesting that the defective shower chair was the cause of plaintiff’s fall, not

 6   the lack of, or a deficient, policy. The undersigned finds plaintiff’s allegations too vague and

 7   conclusory to state a cognizable claim against the Secretary of the CDCR or the Warden.

 8          B. Plaintiff’s Allegations re John and Jane Doe

 9          Plaintiff also alleges that defendants John and Jane Doe failed to monitor or replace the

10   “broken defective ADA shower chair” on July 29, 2017, and to report the same to his or her

11   superiors, which caused plaintiff to fall and to suffer severe neurological injuries, in violation of

12   the Eighth Amendment. But plaintiff does not allege that any named defendant was aware the

13   shower chair was broken or defective before plaintiff fell.

14          Plaintiff’s use of Doe defendants is problematic. See Gillespie v. Civiletti, 629 F.2d 637,

15   642 (9th Cir. 1980). The Ninth Circuit has held that where a defendant’s identity is unknown

16   prior to the filing of a complaint, the plaintiff should be given an opportunity through discovery to

17   identify the unknown defendants, unless it is clear that discovery would not uncover the identities

18   or that the complaint would be dismissed on other grounds. Wakefield v. Thompson, 177 F.3d

19   1160, 1163 (9th Cir. 1999) (citing Gillespie, 629 F.2d at 642). Although the use of Doe

20   defendants is acceptable to withstand dismissal of the complaint at the initial review stage, using
21   Doe defendants creates its own problem: those persons cannot be served with process until they

22   are identified by their real names. The burden remains on the plaintiff; the court will not

23   undertake to investigate the names and identities of unnamed defendants.

24          C. Conclusion

25          Plaintiff fails to allege facts demonstrating that any defendant was aware of conditions

26   causing a substantial risk of serious harm to plaintiff yet deliberately disregarded such risk. Thus,
27   plaintiff’s amended complaint is insufficient to state an Eighth Amendment claim for adverse

28   conditions of confinement.
                                                         5
 1   V. Plaintiff’s Eighth Amendment Medical Allegations

 2          Within claim III, and in claim IV, plaintiff alleges that defendant Dr. Harjeet Dhaliwal

 3   was called to prison on July 29, 2017, for an emergency due to plaintiff’s fall. Plaintiff had fallen

 4   from a “broken defective ADA shower chair while using the shower” following his July 28, 2017

 5   release from the hospital, where he suffered from hemiparesis which was partial paralysis on his

 6   left side. (ECF No. 12 at 7.) Plaintiff was returned to prison suffering from stroke-like

 7   symptoms, including left side weakness. The fall caused plaintiff to hit his head and neck and

 8   lower back causing plaintiff to be placed on a medical stretcher. Plaintiff alleges that Dr.

 9   Dhaliwal disregarded plaintiff’s medical needs by “merely prescribing Tylenol and returning

10   plaintiff to his cell.” (ECF No. 12 at 8.) The next day, Sunday, July 30, 2017, plaintiff

11   complained to an LVN about throwing up all night from neck and headache pain only to be told

12   plaintiff would be seen on Monday. Plaintiff alleges that “defendant[’s] deliberate indifference to

13   the plaintiff[’s] medical care placed the plaintiff in direct harm, where he was force[d] to suffer

14   for three whole days of pain and night of throwing up.” (ECF No. 12 at 8.)

15          A. Legal Standards

16          In the Ninth Circuit, a deliberate indifference medical claim has two components:

17                  First, the plaintiff must show a “serious medical need” by
                    demonstrating that “failure to treat a prisoner’s condition could result
18                  in further significant injury or the ‘unnecessary and wanton infliction
                    of pain.’” Second, the plaintiff must show the defendant’s response
19                  to the need was deliberately indifferent. This second prong --
                    defendant’s response to the need was deliberately indifferent -- is
20                  satisfied by showing (a) a purposeful act or failure to respond to a
                    prisoner’s pain or possible medical need and (b) harm caused by the
21                  indifference. Indifference “may appear when prison officials deny,
                    delay or intentionally interfere with medical treatment, or it may be
22                  shown by the way in which prison physicians provide medical care.”
23   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (internal citations omitted).

24          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,

25   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the

26   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
27   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “‘If a

28   prison official should have been aware of the risk, but was not, then the official has not violated
                                                        6
 1   the Eighth Amendment, no matter how severe the risk.’” Id. (quotation omitted). “A showing of

 2   medical malpractice or negligence is insufficient to establish a constitutional deprivation under

 3   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a

 4   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).

 5   “A difference of opinion between a prisoner-patient and prison medical authorities regarding

 6   treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337, 1344 (9th

 7   Cir. 1981) (internal citation omitted). To prevail, a plaintiff “must show that the course of

 8   treatment the doctors chose was medically unacceptable under the circumstances . . . and . . . that

 9   they chose this course in conscious disregard of an excessive risk to plaintiff’s health.” Jackson

10   v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).

11          Finally, delays in providing medical care may manifest deliberate indifference. See

12   Estelle, 429 U.S. at 104-05. However, to establish a deliberate indifference claim arising from a

13   delay in providing medical care, a plaintiff must allege facts showing that the delay was harmful.

14   See Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); Hunt v. Dental Dep’t, 865 F.2d 198,

15   200 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.

16   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

17   provide additional support for the inmate’s claim that the defendant was deliberately indifferent to

18   his needs.” Jett, 439 F.3d at 1096.

19          B. Discussion

20          Plaintiff’s allegations are insufficient to demonstrate Dr. Dhaliwal’s deliberate
21   indifference. Plaintiff confirms that Dr. Dhaliwal treated plaintiff after the fall by prescribing

22   Tylenol. Although plaintiff disagrees with the treatment Dr. Dhaliwal provided, such

23   disagreement is insufficient to demonstrate deliberate indifference. As to the pain and vomiting

24   plaintiff suffered in his cell thereafter, plaintiff alleges no facts demonstrating that Dr. Dhaliwal

25   was aware of plaintiff’s condition following plaintiff’s return to his cell on July 29, 2017.

26   Plaintiff alleges he told the LVN about his symptoms, but there is no indication that the LVN
27   contacted Dr. Dhaliwal. Thus, plaintiff has again failed to allege sufficient facts stating a

28   cognizable Eighth Amendment medical claim against Dr. Dhaliwal.
                                                         7
 1   VI. Unknown Chair Manufacturer

 2          Plaintiff has again named the unknown chair manufacturer as a defendant. Plaintiff

 3   alleges such defendant contracted with Solano State Prison to provide ADA shower chairs, and

 4   violated the Eighth Amendment by providing a defective and unsafe chair which broke on July

 5   29, 2017, causing plaintiff to fall and suffer severe neurological pain.

 6          However, as plaintiff was previously informed, the “unknown chair manufacturer” is an

 7   improperly-named defendant.

 8          The Civil Rights Act under which this action was filed provides as follows:

 9                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
10                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
11                  or other proper proceeding for redress.
12   42 U.S.C. § 1983. In general, private conduct is presumed not to constitute governmental action.

13   Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999). A litigant may

14   overcome this presumption by, for example, demonstrating that (1) a private party is endowed

15   with powers or functions that are traditionally and exclusively governmental in nature; (2) the

16   state jointly participated in the challenged activity; (3) the state coerced or significantly

17   encouraged a private party’s conduct; or (4) there is such a close nexus between the state and the

18   challenged activity that seemingly private conduct may be treated as that of the state. See id. at

19   835-36; see also Kirtley v. Rainey, 326 F.3d 1088, 1092-96 (9th Cir. 2003); Lee v. Katz, 276 F.3d

20   550, 554 (9th Cir. 2002).
21          A defendant has acted under color of state law where he or she has “exercised power

22   ‘possessed by virtue of state law and made possible only because the wrongdoer is clothed with

23   the authority of state law.’” West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v.

24   Classic, 313 U.S. 299, 326 (1941)); see also Polk Cty. v. Dodson, 454 U.S. 312, 317-18 (1981) (a

25   defense lawyer best serves the public, not by acting on behalf of the State or in concert with it, but

26   rather by advancing the ‘undivided interests of his client,’ [which] is essentially a private function
27   . . . for which state office and authority are not needed.”).

28   ////
                                                          8
 1          Here, plaintiff alleges no facts demonstrating that such defendant acted under color of

 2   state law. Plaintiff bears the burden of establishing that a defendant was a state actor. See Flagg

 3   Bros., Inc. v. Brooks, 436 U.S. 149, 156 (1978) (“only a State or a private person whose action

 4   ‘may be fairly treated as that of the state itself,’ . . . may deprive him of ‘an interest encompassed

 5   within the Fourteenth Amendment’s protection.”) (citation omitted). Absent facts not alleged

 6   here, the undersigned concludes that the chair manufacturer was a private actor not acting under

 7   color of state law. See, e.g., Steading v. Thompson, 941 F.2d 498, 499 (7th Cir. 1991) (tobacco

 8   company that sold products to the prison was not a state actor). Plaintiff should not include such

 9   defendant in any further amended pleading.

10   VII. Leave to Amend

11          For all of the above reasons, plaintiff’s amended complaint must be dismissed. In an

12   abundance of caution, plaintiff will be granted one final opportunity in which to file a second

13   amended complaint that states a cognizable civil rights claim.

14          If plaintiff chooses to file a second amended complaint, plaintiff must demonstrate how

15   the conditions complained of have resulted in a deprivation of plaintiff’s federal constitutional or

16   statutory rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, the second amended

17   complaint must allege in specific terms how each named defendant is involved. There can be no

18   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

19   defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976); May v.

20   Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d at 743. Furthermore,
21   vague and conclusory allegations of official participation in civil rights violations are not

22   sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

23          As explained above, in order to state a cognizable Eighth Amendment conditions of

24   confinement claim, plaintiff must allege facts showing that each defendant was aware of a

25   substantial risk of serious harm to plaintiff and yet deliberately ignored or failed to reasonably

26   respond to the risk, causing plaintiff harm.
27          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

28   make plaintiff’s second amended complaint complete. Local Rule 220 requires that an amended
                                                        9
 1   complaint be complete in itself without reference to any prior pleading. This is because, as a

 2   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 3   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files a second amended complaint, the original

 4   pleading no longer serves any function in the case. Therefore, in a second amended complaint, as

 5   in an original complaint, each claim and the involvement of each defendant must be sufficiently

 6   alleged.

 7   VIII. Conclusion

 8            In accordance with the above, IT IS HEREBY ORDERED that:

 9            1. Plaintiff’s amended complaint is dismissed; and

10            2. Plaintiff is granted thirty days from the date of service of this order to file a second

11   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

12   of Civil Procedure, and the Local Rules of Practice; the second amended complaint must bear the

13   docket number assigned this case and must be labeled “Second Amended Complaint”; plaintiff

14   must file an original and two copies of the second amended complaint.

15            Failure to file a second amended complaint in accordance with this order will result in a

16   recommendation that this action be dismissed.

17   Dated: November 13, 2018

18

19
     /ogel0113.14amd
20
21

22

23

24

25

26
27

28
                                                         10
